 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCampbells Fresh,Inc.andInternational Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America,Local 85,AFL-CIO, Peti-tioner.Case 20-RC-16579May 4, 1990ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTThe Board has delegated its authority in this pro-ceeding to a three-member panel. The Employer'sRequest for Review of the Acting Regional Direc-tor'sDecision and Direction of Election, the rele-vant portion of which is attached, is denied as itraises no substantial issues warranting review. TheEmployer'sMotion to Stay the Election is alsodenied.MEMBER OVIATT,dissenting.For the reasons stated in my concurring and dis-senting opinion inCamsco Produce Co.,297 NLRB905 (1990), I would grant the Employer's Requestfor Review, reverse the Acting Regional Director,and dismiss the election petition. The Employer'soutside purchase of 100 pounds of exotic mush-rooms for resale each week is regular, but along-side the Employer's own weekly production ofsome 400,000 pounds of mushrooms (thus constitut-ing less than three ten-thousandths of the Employ-er'sproduction) it is so insubstantial that onecannot but conclude that the workers here areplainly agricultural laborers excluded from cover-age under the Act.APPENDIXDECISION AND DIRECTION OF ELECTIONPetitioner seeks a unit comprised of full-time and regu-lar part-time direct store delivery truck drivers (DSDdrivers) employed by the Employer at its Pescadero,California facility. The Employer contends that these in-dividuals are agricultural employees exempt from theBoard's jurisdiction and, therefore, the petition should bedismissed. The Petitioner contends that the DSD driversare employees within the meaning of the Act and, conse-quently, assertion of jurisdiction is warranted.The Employer grows, harvests, packages, and shipsmushrooms at its Pescadero facility, which consists oftwo adjoining ranches, divided only by a road. Thelarger 898-acre ranch is utilized for the storage of freshwater and disposal of waste water. On the smaller 110-acre ranch, the Employer has nine wooden buildings di-vided into 96 smaller "growing" rooms, where the freshmushrooms are grown. The mushrooms are harvested bythe Employer's employees and transported to the pack-aging building, also located on the smaller ranch. Fromthere, the mushrooms are either placed in a cooler orsentdirectly to the packaging line, where they aresorted,weighed, and packaged in 8-ounce, 12-ounce, or14-ounce styrofoam containers for retail accounts, or in10-pound corrugated boxes for bulk orders. Packagedmushrooms are again placed into a cooler, after whichservice employees load them into trucks for transport.Edward Zoliniak, the farm manager at the Pescaderofacility and the Employer's only witness, testified thatthe Employer generally produced somewhere between375,000 to 400,000 pounds of mushrooms per week at thePescadero facility,which constitutes approximately 20million pounds of mushrooms per year. In addition, theEmployer buys approximately 100 pounds per week ofexotic mushrooms from an independent mushroom farm,50 pounds of which are shitake mushrooms and 50pounds of which are oyster mushrooms. The record indi-cates that approximately 800 pounds of mushrooms perweek are sliced and then sold at a higher price. Therecord does not indicate that the nature of the mush-rooms is changed in any other fashion.On occasion, customer demands for the Employer'snonexotic mushrooms exceed its ability to supply them.The record reflects three methods whereby the Employ-er deals with such shortages. First, the Employer maycut a customer's order to adjust to the demand. Second,the Employer may bring in mushrooms from another ofitsmushroom farms. Zoliniak testified that, in the 1988-1989 fiscal year, the Employer utilized mushrooms fromanother of its farms on four or five occasions. As a thirdalternative, the Employer may purchase nonexotic mush-rooms from an independent grower. In the 1988-1989fiscal year, the Employer purchased mushrooms from in-dependent growers on two or three occasions; however,the total volume did not exceed 20,000 pounds. Accord-ing to Zoliniak,sinceJanuary 1990, the Employer has al-ready purchased 9500 pounds of mushrooms from an in-dependent farmer because of decreased production.During 1987, the Employer purchased tomatoes froman outside vendor, which the Employer then labeled andsold. Zoliniak stated that handling of tomatoes ceased in1987 because customers did not wish to buy tomatoesfrom the Employer. He also stated that the Employerhad no plans to resume handling tomatoes. The recordalso reflected one instance of the Employer purchasing,packaging, and transporting avocados.In 1977, the California Agricultural Labor RelationsBoard (ALRB) certified the United Farm Workers(UFW) as the collective-bargaining representatives of the"agricultural employees" at the Employer's Pescaderofacility.The Employer and the UFW have been partiesto successive collective-bargaining agreements, the mostrecent of which is effective by its terms from November1, 1989 to November 8, 1992. The DSD driver classifica-tionwas not created until 1986, and the DSD drivershave not been covered by any of the contracts betweenthe Employer and the UFW. However, seven of the pe-titioned-forDSD drivers were employed until 1986 inthe bargaining unit covered by the contract between theEmployer and the UFW.Prior to 1986, long-haul drivers transported the mush-rooms from the Pescadero facility to various warehouses.The Employer continues to employ two long-haul driv-298 NLRB No. 54 CAMPBELLS FRESH INC.ers,who are members of the agricultural employee bar-gaining unit covered by the current collective-bargainingagreement between the Employer and the UFW. Since1986, the Employer has utilized DSD drivers to trans-port mushrooms, including those purchased from inde-pendent farms. In contrast to the long-haul drivers, DSDdrivers transport mushrooms to retail sellers and are ex-pected to build a relationship with these customers. Zo-liniak testified that sales duties account for approximatelytwo percent of the DSD drivers' duties. DSD drivers oc-casionallywill pick up a mechanical part necessary tothe farming operation.While long-haul drivers are paidon an hourly basis, DSD drivers are salaried employees.DSD drivers are separately supervised by Mitch Vice.Section 2(3) of the Act provides that the term "em-ployee" shall not include any individual employed as anagricultural laborer.Annually since 1946, Congress has.added a rider to the Board's appropriation bill whichprovides that the term "agricultural laborers" shall bedefined in accordance with Section 3(f) of the FairLabor Standards Act, which provides:"Agriculture" includes farming in all itsbranches . . . and any practices . . . per-formed by a farmer or on a farm as an incidentto or in conjunction with such farming oper-ations, including preparation for market, deliv-ery to storage or to market or to carriers fortransportation to market. 29 U.S.C. §203.The Supreme Court has stated that agriculture hasboth a primary and a secondary meaning. The primarymeaning refers to actual farming operations, such as thecultivation, tilling, growing, and harvesting of agricultur-al commodities. The secondary meaning includes activi-ties performed by a farmer or on a farm in conjunctionwith "such farming operations."Farmers Reservoir & Irri-gation Co. v.McComb,337 U.S. 755 (1949). Departmentof Labor Regulations Section 780.141, interpreting thephrase "such farming operations" from the Section 3(f)definition of "agriculture," states that:No practice performed with respect to farm com-modities is within the language under discussion byreason of its performance on a farm unless all ofsuch commodities are the products of that farm.Thus, the performance on a farm of any practice,such as packing or storing, which may be incidentalto farming operations, cannot constitute a basis forconsidering the employees engaged in agriculture ifthe practice is performed upon any commoditiesthat have been produced elsewhere than on suchfarm.Prior Board cases interpreting this regulation havebeen conflicting. InDeCoster Egg Farms,223 NLRB 884433(1976), the Board concluded that, although only 13 per-cent of the 11 million eggs processed by the employerwere received from contract farmers, the activities of theemployer's employees did not fall within the secondarydefinition of agriculture because not all of the eggs proc-essed by the employer were the products of his farm.In contrast, inEmployerMembers of Grower-ShipperVegetable Association,230 NLRB 1011 (1977) the Boardheld that individuals engaged in secondary agriculturalactivity for farmer-employers will be found to be exemptagricultural laborersunlessa "regular and substantial"portion of their work effort is directed toward process-ing the crops of an independent grower. The Board con-cluded that individuals employed by farmer-employerswho handled outside produce constituting less than 10percent of their employer's total volume would stillcome within the exemption for agricultural employees.The Board recently resolved the conflict and set forththe proper test to be applied in determining agriculturallaborer status under the secondary definition inCamscoProduce Co.,297 NLRB 905 (1990). InCamsco,the em-ployer was engaged in the identical enterprise, a mush-room growing farm,as isthe Employer here. In con-cluding that the conflicting standards set forth inDeCos-terEgg Farms and Employer Memberswere both defi-cient, a plurality of the Board created a new test, over-ruling bothDeCosterandEmployerMembersto theextent inconsistent with the decision inCamsco.Hence-forth, the Board will assert jurisdiction ifanyamount offarm commodities, other than those of the employer-farmer, areregularlyhandled by the employees in ques-tion.Camsco,supra at 907.Applying the Board's new standard set forth inCamscoto the facts before me, I conclude that the asser-tion of jurisdiction is warranted. Although certain pur-chases of outside mushrooms are not made on a regularbasis,Zoliniak's uncontested testimony establishes thatthe Employer's Pescadero farm purchases approximately100 pounds of exotic shitake and oyster mushrooms on aweekly basis from an independent, outside farmer. Al-though the purchase of these exotic mushrooms consti-tutes less than .001 percent of the Employer's totalweekly product, the transportation of this small quantityof "outside" mushrooms on a regular basis is sufficient tosatisfy the criteria established by the Board inCamscofor the assertion of jurisdiction. Thus, although the UFWrepresents the agricultural employees at the Employer'sPescadero facility pursuant to an ALRB certification, theevidence reflects that the work of the DSD drivers is notwithin the agricultural exemption.Accordingly, I conclude that the direct store deliverydrivers are not exempt agricultural employees, and theassertion of jurisdiction is warranted. As the parties havestipulated to the appropriateness of the unit, it is foundthat the unit sought by Petitioner constitutes an appropri-ate unit for purposes of collective bargaining.